Citation Nr: 1241442	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of meatotomy of the urethra. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran performed active military service from September 1978 to September 1982. 

This case arises to the Board of Veterans' Appeals  (Board) from June 2005 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, granted service connection and a noncompensable (0 percent) rating for residuals of excision of genital warts (meatotomy) from the urethra. 

In July 2009, November 2010, and February 2012, the Board remanded the case for further development.  

As noted in the Board's February 2012 remand, the issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file currently contains VA progress notes dated between 2005 and 2012; there are no reports dated in 2010.  However, the Veteran's Virtual VA (VVA) paperless file includes a VA examination report, dated in February 2012, which makes reference to a report dated in April 2010.  It therefore appears that there may be some VA treatment reports that are not of record.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, an attempt should be made to obtain all of the Veteran's VA treatment reports dated in 2010.   

In February 2012, the Board remanded this claim.  The Board noted the following: in July 2009, it remanded the case and requested a urology examination to determine the nature and severity of the residuals of a service-connected meatotomy.  An examination was accomplished in November 2009.  The compensation examination report noted significant urinary incontinence, but was unclear as to this condition's etiology.  In its February 2012 remand, the Board called a notation in the July 2009 VA examination report, that urinary incontinence began two years earlier, and that diabetes began in 2005, "erroneous," essentially noting that the Veteran had complained of incontinence during a December 2004 QTC examination.   

The Board's February 2012 remand further noted that it had remanded the case in November 2010 for an addendum addressing the etiology of urinary incontinence.  In a January 2011 addendum report, a VA physician dissociated urinary incontinence from the service-connected meatotomy.  The VA physician concluded that the Veteran's urinary incontinence is secondary to diabetes mellitus and mental incompetence.  The Board stated:

[W]hile the January 2011 medical opinion associates urinary incontinence with diabetes mellitus and mental incompetence, the medical history of the case raises questions concerning that opinion.  A VA compensation examination report dated in December 2004 mentions significant urinary incontinence.  The Board cautiously assumes that urinary continence had become a chronic problem by then, as the December 2004 report mentions that a "condition" had existed for 21 years.  In any event, VA clinical reports clearly note that diabetes mellitus did not arise until July 2005 and mental incompetence did not arise until even more recently.  Thus, it is clear that urinary incontinence precedes diabetes and mental incompetence. 

Because urinary incontinence arose prior to diabetes and mental incompetence, it is illogical to conclude that the Veteran's urinary incontinence is caused by those two later-occurring events.  The January 2011 addendum report must therefore be returned to the physician for clarification.

The Board also stated that supplemental opinions must be obtained because the January 2011 physician did not offer a rationale for her/his conclusion.   Citing Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In its February 2012 remand, the Board directed that the claims file be returned to the January 2011 examining physician for an addendum, and that the physician provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the residuals of meatotomy have caused or aggravated any urinary incontinence at any time during the appeal period.  

That same month, a supplemental opinion was obtained by the VA examiner who performed the Veteran's January 2011 examination.  The examiner indicated that it was less likely than not that incontinence was due to service-connected disability.  The examiner explained:

Urine is controlled by the proximal end of the penis where there are muscles, not the distal end where the meatotomy was done.  Veteran's incontinence started at the time of his Diabetes Mellitus.  Veteran was found in his C&P (compensation and pension) exam to be mentally incompetent and actively abusing alcohol at that time.  It was opined at that time that the incontinence was secondary to his mental incompetence and Diabetes Mellitus, not the meatotomy.  There is no change in this opinion based on the rational[e] given here.  His description of spraying and difficulty controlling where the stream goes is not related to incontinence, but is rather related to a wide opening for the urine to come out. 

The Board finds that a remand is required.  As a preliminary matter, despite the language in the Board's February 2012 remand, the issue of whether or not the Veteran has incontinence, and, if so, when it started, is unsettled, and no conclusion on this matter is appropriate at this time.  In this regard, the Board appears to have given great weight to the Veteran's self-report of a history of incontinence in the December 2004 QTC examination report.  However, there is no medical evidence currently of record to show the existence of incontinence prior to December 2004.  In addition, the Veteran's complaints of urinary symptoms have been significantly inconsistent, and this inconsistency is unexplained by the medical evidence.  See e.g., December 2004 QTC examination report (noting a report of having to use eight pads per day); VA examination report, dated in November 2009 (noting a report of having to use two pads per day, and two-year history of incontinence), VA examination report, dated in January 2011 (noting a reported two-year history of incontinence).  In this regard, in contrast to his complaints of incontinence in the examination reports, VA progress notes dated prior to 2010 show that his complaints have been limited to an un-unified urine stream, and that on some occasions he has denied having urinary symptoms.  See e.g., VA progress notes, dated in September 2005, May, August and September of 2007, November 2009.  Furthermore, the Veteran's treatment reports show that he has received a great deal of treatment for psychiatric symptoms, with multiple findings of alcohol abuse, a possible suicide attempt, and global assessment of functioning (GAF) scores as low as 15 and 30.  These GAF scores are evidence of gross impairment in communication, and behavior that is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV").  Finally, VA reports show that the Veteran has repeatedly complained of psychiatric symptoms due to financial strain.  The Board therefore finds that he is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

With regard to the February 2012 supplemental opinion, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, this opinion is inadequate for adjudication because the VA physician failed to specifically discuss the possibility that the Veteran's service-connected disability aggravated any incontinence.  See Allen v. Brown, 7 Vet. App. 439 (1995).   

On remand, the RO should return the claims file to the VA examiner who conducted the January 2011 VA examination for supplemental opinions, or, in the alternative, afford the Veteran a new examination, and obtain opinions that are in compliance with the Board's February 2012 remand instructions.

The appellant is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment reports dated in 2010, and associated them with the claims files.

2.  After the development discussed in the first paragraph of this remand is completed, return the Veteran's claims file for review by the examiner who performed the Veteran's January 2011 VA examination.  The claims folder and a copy of this REMAND should be reviewed by the physician, and he must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The physician should be informed that the Veteran has been found not to be credible, and that his opinion should be based on the objective evidence of record.  

a)  The physician should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has incontinence, and, if so, provide an estimated date of onset.

b)  If, and only if, the Veteran is found to have incontinence, the physician should provide a opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's incontinence was aggravated by his service-connected meatotomy for genital warts, urinary meatus.  

The physician must provide a detailed rationale for his opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  If the physician who performed the January 2011 VA examination is not available, or if otherwise appropriate, schedule the Veteran for a genitourinary examination.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

The examiner should be informed that the Veteran has been found not to be credible, and that his/her opinion should be based on the objective evidence of record

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has incontinence, and, if so, provide an estimated date of onset.

b)  If, and only if, the Veteran is found to have incontinence, the examiner should provide a opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's incontinence was aggravated by his service-connected meatotomy for genital warts, urinary meatus.  

A rationale for any opinion expressed should be provided.  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  

4.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The appellant should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


